Citation Nr: 1032885	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-24 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for asthma.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes cavus with plantar fasciitis.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for status post left fourth metatarsal fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to October 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah 
(RO).  

In June 2010, the Veteran testified in a travel board hearing at 
the RO before the undersigned.  A transcript of the hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Although further delay is regrettable, additional development is 
necessary in order to adjudicate the issues on appeal.

In this case, the Veteran contends, in essence, that his asthma, 
bilateral pes cavus, and left fourth metatarsal fracture have 
worsened since his last VA examinations in 2007.  Specifically, 
the Veteran testified that he has more difficulty breathing and 
that his asthma interferes with his job duties, causing him to 
miss work due to asthma attacks.  The Veteran reported that his 
pes cavus and left fourth metatarsal fracture have become 
increasingly painful as well, making it difficult to stand for 
long periods of time as required by his job.

The Board notes that the Veteran's most recent VA examinations 
(October, November, and December 2007) are now approximately 
three years old and do not contemplate the Veteran's recent 
treatment or his contentions regarding the current severity of 
his disabilities.  The United States Court of Appeals for 
Veterans Claims has held that, where entitlement to compensation 
has already been established, and an increase in the disability 
rating is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As 
such, on remand the Veteran should be afforded contemporaneous 
examinations for his disabilities.

With regard to entitlement to an increased rating on an 
extraschedular basis, the Veteran contends that his work is 
negatively affected by his disabilities.  Specifically, he 
reported that he missed five days of work in the past year due to 
asthma attacks.  He also reported difficulty standing for long 
periods of time due to his foot disorders.  The evidence of 
record shows that the Veteran is currently employed at Fort Hood 
where he trains troops in tactical combat casualty care.  The 
Board notes that the Veteran's disabilities may present an 
exceptional or unusual disability picture, if his symptoms result 
in marked interference with employment beyond that contemplated 
by the schedule for rating disabilities or frequent periods of 
hospitalization are shown to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  On remand, the RO should also consider the Veteran's 
claims on an extraschedular basis. 

Additionally, the Veteran's most recent and relevant (if any) VA 
and private treatment records should also be obtained and 
associated with the claims file.  See 38 C.F.R. § 3.159(c) 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the 
Veteran, attempt to obtain any relevant VA 
and/or private treatment records not yet 
associated with the claims file.  If no 
records can be found, it should be so stated.  
All efforts made to obtain these records must 
be documented in the claims folder.

If the RO is unable to secure these records, 
it must notify the Veteran and (a) identify 
the specific records it is unable to obtain; 
(b) briefly explain the efforts that it made 
to obtain those records; (c) describe any 
further action to be taken with respect to 
the claim; and (d) notify the Veteran that 
he is ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) (2009)

2.  Inform the Veteran of the elements of a 
claim for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  The Veteran should 
be asked to furnish records verifying that he 
experiences marked interference with 
employment, that he has had frequent periods 
of hospitalization, or that he is unable to 
follow a substantially gainful employment due 
to his asthma, pes cavus, and/or left 
metatarsal fracture (collectively or 
separately).  This evidence may include any 
correspondence from an employer or physician 
that would verify his contentions, and/or 
medical records showing periods of 
hospitalization.

3.  Provide the Veteran an examination for the 
purpose of determining the nature and extent 
of his asthma.  The claims folder and a copy 
of this remand should be made available to the 
examiner for review, and a notation to the 
effect that this record review took place 
should be included in the report.  All 
necessary tests and studies should be 
accomplished in accordance with AMIE protocols 
for rating asthma.  

4.  Provide the Veteran an examination for the 
purpose of determining the nature and extent 
of his bilateral pes cavus.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review, and a 
notation to the effect that this record review 
took place should be included in the report.  
All necessary tests and studies should be 
accomplished in accordance with AMIE protocols 
for rating foot disabilities.  

5.  Provide the Veteran an examination for the 
purpose of determining the nature and extent 
of his status post left fourth metatarsal 
fracture.  The claims folder and a copy of 
this remand should be made available to the 
examiner for review, and a notation to the 
effect that this record review took place 
should be included in the report.  All 
necessary tests and studies should be 
accomplished in accordance with AMIE protocols 
for such disabilities.  
  
6.  The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

7.  Following completion of the foregoing, 
review the claims folder and ensure that all 
of the foregoing development has been 
conducted and completed in full.

8.  Then, readjudicate the remanded claims in 
light of all pertinent evidence and legal 
authority, to include issues of an increased 
rating for asthma, bilateral pes cavus, and 
status post left metatarsal fracture on an 
extraschedular basis.  If the issues remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case as to the issues on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


